Morton, J.
This is an action of tort to recover for personal injuries sustained by the plaintiff while at work upon a washing machine in the laundry connected with a hotel kept by the defendants. At the close of the evidence the judge ruled that there was no sufficient evidence of the defendants’ negligence and ordered a verdict for the defendants. The case is here on exceptions by the plaintiff to this ruling and direction. The questions presented are the usual ones of the plaintiff’s due care and the defendants’ negligence.
The accident was caused by the breaking of the rim on a part of the machine called the basket. The plaintiff, who was about eighteen years old and had been working on the machine nineteen days when the accident occurred, testified that he started the machine by means of the lever used to shift the belt from the loose pulley to the tight pulley and about a minute after was hit by a piece of the rim which broke. He also testified that he had been instructed by one McGuire, who worked on the machine before he did, how to start and stop the machine and how to wash the clothes. There was nothing to show that these instructions were not sufficient or that they were not followed by the plaintiff except possibly in the matter of packing or loading the basket. As to that, testimony introduced by the plaintiff tended to show that it was properly packed or loaded, and testi*245mony introduced by the defendants tended to show that it was overloaded and that the accident was caused thereby. Clearly the question was one for the jury as was also the question whether the plaintiff was or was not negligent in failing to discover the defect, if there was one, in the rim of the machine. We are of opinion that there was evidence for the jury on the question of the plaintiff’s due care.
As to the defendants’ negligence, there was, we think, evidence from which the jury could have found that the accident was caused by the machine’s being out of order and that the defendants knew or in the exercise of due care should have known that it was out of order. The machine consisted of an outer shell within which was a basket into which the clothes that were being washed were put. The basket was fixed to a vertical shaft which was set in a bushing on a conical bearing and so adjusted that when power was applied the basket with its load would after a few revolutions and vibrations find its centre of gravity like a spinning top. There was testimony tending to show that, though it was expected that when the machine was started the basket would vibrate more or less, it was not expected or intended that it would “ bang,” as the witness described it, against the shell. There was also testimony tending to show that the basket had “ banged ” against the shell before the accident, which, as the jury could have found, caused the rim to strike the shell and break. And the jury could also have found that this “ banging ” was due to the machine’s being out of order and that the defendants knew of it or in the exercise of reasonable care should have known of it. One witness testified that after the accident the basket was lying against the shell which another witness testified ought not to have happened if the machine had been in order. Another witness testified that the machine had been repaired before the accident, and that one of the discs which formed a part of the conical bearing for the shaft had been left out. It was for the jury to say what effect, if any, this had on the running of the machine. The defendant Lehan testified that the basket had “ banged ” against the shell before the accident, and that the rim had struck the shell, showing that he knew of the “ banging,” and it was for the jury to give such weight as they deemed proper to his explanations, and to de*246cide whether the “ banging ” was or was not due to the machine’s being out of order.
We are of opinion that there was evidence for the jury on the question of the defendants’ negligence.

Exceptions sustained.